UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):July 24, 2009 ANPATH GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 333-123655 20-1602779 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 116 Morlake Drive, Suite 201 Mooresville, NC 28117 (Address of Principal Executive Offices/Zip Code) (704) 658-3350 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(B)) o Pre-commencement communications pursuant to Rule 13e-4(c)) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 4.01 CHANGES IN REGISTRANT'S CERTIFYING ACCOUNTANT (a) On July 24, 2009, Board of Directors of the Registrant dismissed Williams & Webster P.S. CPAs, its independent registered public account firm. On the same date, July 24, 2009, the accounting firm of Pattillo, Brown & Hill LLP was engaged as the Registrant's new independent registered public account firm. The Board of Directors of the Registrant approved of the dismissal of Williams & Webster P.S. CPAs and the engagement of Pattillo, Brown & Hill LLP as its independent auditor. None of the reports of Williams & Webster P.S. CPAs on the Company's financial statements for either of the past two years or subsequent interim period contained an adverse opinion or disclaimer of opinion, or was qualified or modified as to uncertainty, audit scope or accounting principles, except that the Registrant's audited financial statements contained in its Form 10-K for the fiscal years ended March 31, 2009 and 2008 included a going concern qualification in the registrant's audited financial statements. During the registrant's two most recent fiscal years and the subsequent interim periods thereto, there were no disagreements with Williams & Webster P.S. CPAs whether or not resolved, on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which, if not resolved to Williams & Webster P.S. CPA's satisfaction, would have caused it to make reference to the subject matter of the disagreement in connection with its report on the registrant's financial statements. The registrant has requested that Williams & Webster P.S. CPAs furnish it with a letter addressed to the Securities and Exchange Commission stating whether it agrees with the above statements. The letter is attached as an exhibit to this Form 8-K. b) On July 24, 2009, the registrant engaged Pattillo, Brown & Hill LLP as its independent accountant. During the two most recent fiscal years and the interim periods preceding the engagement, the registrant has not consulted Pattillo, Brown & Hill LLPregarding any of the matters set forth in Item 304(a)(2)(i) or (ii) of Regulation S-B. ITEM 9.01 FINANCIAL STATEMENTS, PRO FORMA FINANCIAL INFORMATION AND EXHIBITS a) Not Applicable. b) Not Applicable. c) Exhibits Exhibit No. Description of Exhibit Letter from Williams & Webster P.S. CPAs, dated August 7, 2009, to the Securities and Exchange Commission regarding statements included in this Form 8-K SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ANPATH GROUP, INC. Date: August 10, 2009 By: /s/ J. Lloyd Breedlove J. Lloyd Breedlove, President and Chief Executive Officer
